internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-118250-99 date date re legend decedent spouse son son grandchild grandchild trust agreement initial corporate trustee successor corporate trustee county state year year year dear plr-118250-99 this is in response to your letter of date and prior correspondence requesting a ruling on the income gift and generation-skipping_transfer gst tax consequences of a proposed transaction facts decedent a resident of state died testate in year prior to survived by his spouse spouse and two sons son and son from a previous marriage son has two children grandchild and grandchild son and son are currently over age item fifth of decedent’s will provides that the residue of his estate is to be held in a_trust trust for the benefit of spouse and decedent’s two sons the general objectives of the trust are set forth in paragraph a of item fifth this section provides that the trustee is to pay spouse all of the trust’s net_income during her life the trustee may also use the corpus for spouse if the net_income is insufficient when taken with other income available to her from all sources known to the trustee to support and maintain her in her customary and usual standard of living following the death of spouse decedent’s children shall receive the balance of the trust estate paragraph b addresses the distribution of income and corpus from trust and provides that the trustee is authorized and empowered to pay all of the net_income and corpus in the event spouse is not the trustee at the time of the distribution to spouse paragraph c provides that upon the death of spouse the trustee is to divide the trust estate into as many equal shares as there are children of decedent then living and deceased children of decedent leaving issue then surviving one separate trust is established for the benefit of each child of decedent then living and one for the benefit of the surviving issue of each deceased child paragraph c provides for the distribution of income and corpus of each trust until the beneficiary or beneficiaries of each trust attain age twenty-five and complete their education the trustee shall pay to the beneficiary or beneficiaries or expend on the beneficiary’s behalf so much of the income and corpus as the trustee may deem advisable to provide properly for the beneficiary’s maintenance education welfare and comfort after the beneficiary or beneficiaries of each trust has attained the age of twenty-five years and competed his education the trustee shall pay to the beneficiary the entire share of the net_income of the trust until final distribution is made at the time the beneficiary attains the age of forty the trust shall terminate and the trustee is to distribute the entire balance of the trust to the beneficiary if there is more than one beneficiary of a single trust distribution shall be made at the time designated to each beneficiary of the specified fractional interest in his undivided_interest in the trust if any beneficiary has attained any of the respective ages at the time when the trust is directed to be set apart for such beneficiary the trustee is to distribute to such beneficiary such part or parts or all as the case may be of the trust plr-118250-99 instead of holding the property in trust as is directed to be distributed to such beneficiary upon attaining such respective ages paragraph c provides that in the event a beneficiary shall die after a separate trust fund has been set apart for the beneficiary’s benefit or beneficiary’s benefit and the benefit of another or others and before the entire share of the trust has been distributed to the beneficiary the trustee shall distribute the share of the trust or remainder thereof to the beneficiary’s issue surviving the beneficiary if any and if none then to decedent’s surviving grandchildren and to the issue of any deceased grandchild of decedent per stirpes however if at the time of distribution any such issue is an income_beneficiary of any trust established under the will the share of the beneficiary shall be added to the corpus of the trust fund as an integral part to be administered and distributed in accordance with all of the terms conditions and limitations applying thereto the initial trustees of trust were spouse decedent’s attorney and initial corporate trustee decedent’s attorney resigned as co-trustee in year and under paragraph d of article fifth of the will spouse and the initial corporate trustee served as trustees in year the initial corporate trustee was acquired by successor corporate trustee and successor corporate trustee became a co-trustee prior to the corporate acquisition of the initial corporate trustee spouse informed the initial corporate trustee son and son that she desired to renounce her right to receive any further income or corpus distributions from the trust spouse however specified that she would do so only if the renunciation of her right to receive income or corpus from the trust would not result in any_tax liability or other costs to her and the contingent interests of son 2's children would be protected it is unclear under the terms of the trust and applicable state law how the trust should be administered and disposed of if spouse renounces her lifetime right to receive trust income and corpus arguably as a result of spouse’s renunciation the trust would terminate immediately and the corpus would be distributed outright to son and son on the other hand under the terms of trust son and son are to receive the trust corpus only if they survive spouse if either fails to survive their share of corpus is to pass to or for the benefit of their descendants arguably after spouse’s renunciation the trust would continue until spouse dies at which time the corpus would be distributed to son and son if living and if not to or for the benefit of their descendants the parties have entered into an agreement agreement providing for the administration and disposition of the trust after spouse’s renunciation and for the payment of taxes incurred by spouse as a result of the transaction the parties to the agreement have filed a petition with the local probate_court requesting a deviation from the terms of decedent’s will and a modification and construction of the trust in a manner consistent with the terms provided in the agreement an attorney ad litem has been appointed to represent the minor and unborn beneficiaries plr-118250-99 paragraph of the agreement provides for the creation of a separate trust grandchildren’s trust for the benefit of existing descendants of son and son and all unborn or unascertained beneficiaries of trust paragraph a provides that during the life of spouse the successor trustee shall pay to any then living issue of son and son or expend on such issue’s behalf so much of the income and corpus as the successor trustee may deem advisable to provide properly for the issue’s maintenance education welfare and comfort as provided for in section c of article fifth of the will paragraph b provides that upon the death of spouse the trust shall be distributed or continued in trust in accordance with section c of article fifth of the will as if both son and son had predeceased spouse paragraph c provides that all other provisions of the will applicable to a_trust created under section c of article fifth of the will shall apply to the grandchildren’s trust under paragraph the grandchildren’s trust is to be funded with assets from trust having a fair_market_value at the date of funding equal to the then present_value of the interests of these beneficiaries the parties have represented that they have engaged a recognized authority to determine the actuarial value of these interests paragraph of the agreement provides for the administration of the balance of trust under paragraph c the term of the trust is revised as revised the trust is to continue until one year after the death of spouse the trustee is required to distribute all of the net_income of the trust in equal shares to son and son from the period beginning on the first day of the month following the final order of the local probate_court or at the election of the trustee the last day of the month in which the local probate_court enters the final order and ending on the date that is one year after the death of spouse paragraph a provides that the trustee shall distribute the sum of dollar_figure in equal shares of dollar_figure each to son and son within thirty days after the local probate_court issues a final order paragraph b provides that the trustee is to distribute the sum of dollar_figure in equal shares of dollar_figure each to son and son within thirty days after the expiration of three years from the date the court enters the final order paragraph d provides that if either son or son dies during spouse’s lifetime then from and after the date of death of either of them and during the remainder of the revised term the share of the income of the trust that would otherwise have been distributed to the deceased beneficiary shall instead be held in trust for or distributed to his descendants per stirpes as provided in section c of article fifth of the will however if he should leave no descendants then his share of the trust income shall be paid to his brother or if his brother is not then living shall instead be held in trust for or distributed to the descendants of his brother per stirpes paragraph e provides that at the end of the revised term the balance of trust shall be distributed in equal shares to son and son however if either of them has died before spouse’s death then his share shall be held in trust for or distributed to his descendants per stripes as provided in section c of article fifth of the will if the deceased individual leaves no descendants who are living at the end of the revised plr-118250-99 term his share shall pass to his brother if his brother is not living the share shall instead be held in trust for or distributed to the descendants of his brother per stirpes in the event neither son or son are living at the end of the revised term then the balance of the trust shall be distributed to the then living persons who would have constituted the heirs of decedent determined according to the laws of descent and distribution of state if decedent had died unmarried immediately after the end of the revised term without leaving any surviving descendants paragraph f provides that if either son or son dies during the revised term but after spouse’s death the successor trustee shall during the remainder of the revised trust term distribute his share of the undistributed_income of the trust that shall accrue during the remainder of the revised term and shall at the end of the revised term distribute his entire share of the trust as then constituted each in such amounts and manner outright or in lesser estate in trust or otherwise as he shall validly appoint by his last will and testament this power shall include the power to appoint by his last will and testament his entire share of the trust outright and free of any trust in favor of his own estate his own creditors or the creditors of his estate or any appointee or appointees without limitation and shall be exercisable by him alone and in all events with no power in any other person to appoint any part of his share of the trust if he does not fully exercise the power_of_appointment then to the extent he has not exercised that power_of_appointment the successor trustee shall hold or distribute his share of the trust in accordance with the preceding subparagraphs d and e paragraph deals with the tax consequences of the transaction paragraph a provides that son and son shall pay all federal gift and income taxes incurred by spouse that are attributable to spouse’s renunciation of her trust interests such that the gift will be treated as a net_gift for gift_tax purposes not later than march of the year following the year in which the gift is deemed made spouse shall furnish to the successor trustee son and son a calculation of the additional gift and income taxes payable by her as a result of the transaction on behalf of son and son the trust shall remit to her the total of the additional taxes if it is finally determined that the additional gift_taxes paid_by the trust son or son exceed the amount due spouse shall promptly submit to the internal_revenue_service a claim_for_refund and promptly pay the refund including interest to the person or persons who paid the excess the income_tax component of the amount_paid will be a liquidated amount and no subsequent adjustments of the liquidated amount are provided for under the agreement paragraph b provides that son and son shall pay spouse’s estate all additional federal_estate_taxes and state estate or inheritance taxes to which the estate is subject that are attributable to the transaction not later than months following the death of spouse the personal representative of her estate shall furnish the successor trustee son and son a calculation of the additional estate and inheritance taxes payable by the estate as a result of the transaction on behalf of son and son the trust shall remit to the personal representative of spouse’s estate the total of such additional taxes if following the payment of such amounts it is finally determined that plr-118250-99 additional estate or inheritance taxes are due by spouse’s estate as a result of the proposed transaction son and son shall pay the additional_amount to the personal representative of spouse’s estate upon demand if it is finally determined that the additional estate or inheritance taxes paid_by the trust son or son exceed the amount due spouse’s estate shall promptly submit to the internal_revenue_service a claim_for_refund and promptly pay the refund including interest to the person or persons who paid the excess in addition to the distributions referred to under paragraphs a and a the trust shall distribute for the benefit of son and son all amounts needed to discharge their obligation under paragraph b to reimburse the estate of spouse for all additional estate and inheritance taxes incurred by it the failure of the trust to make the distributions shall not affect the liability of son and son to the extent that any payment by or on behalf of son and son under paragraph b gives rise to a right to a refund of any_tax in favor spouse’s estate her personal representative shall take such reasonable steps as may be necessary to seek such refund provided that satisfactory arrangements are made with son and son to have son son and trust pay for all costs including attorney’s fees incident to such refund upon collection of such refund the personal representative shall remit same to the successor trustee or if the trust has terminated to son and son or to their successors in interest the parties to the agreement have requested the following rulings the gift that spouse will make under the proposed renunciation and agreement is the present_value of her life income_interest in the trust calculated under sec_7520 of the internal_revenue_code plus the value of her right to receive trust corpus less the gift_tax ie gift_tax paid net of any refund as provided in paragraph a of the agreement and income taxes to be paid under paragraph a of the agreement the gifts to son and son in the proposed transaction will qualify for the gift_tax_exclusion under sec_2503 as a gift of a present_interest to son and son neither son or son will be treated as making a gift_for federal gift_tax purposes as a result of the proposed transaction no part of the value of the trust or the grandchildren’s trust will be included in spouse’s gross_estate for federal estate_tax purposes except for the amount if any owed to her estate as reimbursement for estate inheritance or income taxes under paragraphs a and b of the agreement if either son or son predeceases spouse no part of the value of trust will be included in that son’s gross_estate for federal estate_tax purposes other than unpaid income and the amounts of trust corpus if any then due under paragraphs a and b of the agreement plr-118250-99 no part of the value of the grandchildren’s trust will be included in the gross_estate of either son or son for federal estate_tax purposes the current federal_income_tax imposed on spouse as a result of the proposed transaction will be calculated by treating the amount_of_the_gift and income taxes to be paid pursuant to paragraph a of the agreement net of any gift_tax refunds paid pursuant to paragraph a of the agreement as gain from the sale of a capital_asset spouse will not be treated as the owner of any part of the trust or the grandchildren’s trust for income_tax purposes the proposed transaction will not cause trust or any distributions from trust to be subject_to sec_2601 the grandchildren’s trust will be treated as a_trust that was created before date and therefore will not be subject_to the generation-skipping_transfer_tax under chapter of the code ruling_request sec_1 and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2503 provides that the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided in subchapter_c sec_2503 provides generally that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure adjusted for inflation as provided in sec_2503 of such gifts to such person shall not be included in the total_amount_of_gifts made during such year sec_25_2503-3 of the gift_tax regulations provides that the term future_interest includes reversions remainders and other interest or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 defines a present_interest in property as an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less plr-118250-99 than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2512-5 provides that in general if the donor assigns or relinquishes an annuity life_estate remainder or reversion that the donor holds by virtue of a transfer previously made by the donor or another the value_of_the_gift is the value of the interest transferred under sec_7520 the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined under tables prescribed by the secretary see sec_25_7520-1 in 457_us_191 the court held that if a donor makes a gift transfer of appreciated_property that is conditioned upon the transferee’s payment of the resulting gift_tax the donor realizes gross_income to the extent that the gift_tax is paid_by the donee exceeds the donor’s adjusted_basis in the transferred property the court reasoned that when a donor makes a gift to a donee a debt to the united_states for the amount_of_the_gift tax is incurred by the donor when the donee agrees to discharge an indebtedness in consideration of the gift the person relieved of the tax_liability realizes an economic benefit in estate of weeden v commissioner 658_f2d_1160 9th cir the court held that the resulting income is realized by the donor at the time the donee pays the donor’s gift_tax liability rather than in the year of the gift transfer revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee see also revrul_81_223 1981_2_cb_189 in this case spouse will renounce her right to receive trust income and corpus spouse’s relinquishment of these interests constitutes a gift_for gift_tax purposes under sec_2501 of the value of the relinquished interests the present_value of the relinquished income_interest is determined under sec_7520 the value of the relinquished right to receive trust corpus is a factual determination with respect to which we decline to rule see dollar_figure of rev_proc i 2001_1_irb_1 under the terms of the agreement the interests relinquished by spouse will pass to or for the benefit of son son grandchild and grandchild under paragraph plr-118250-99 a of the agreement as a condition for spouse’s transfer a fixed amount will be remitted to spouse determined by march 15th of the year following the year the gift is deemed made representing the gift_tax and additional income_tax imposed on spouse as a result of her gift see discussion in ruling_request below this amount remitted to spouse under the terms of the agreement will constitute consideration passing_to_spouse for the transfer therefore based on the facts submitted and representations made we conclude that the value of spouse’s gift resulting from the relinquishment of her income and corpus interests is the value of these interests in trust relinquished by spouse determined as discussed above reduced by the net amount remitted to spouse under paragraph a of the agreement as discussed above after spouse renounces her income and corpus interests in trust a bona_fide issue will be presented regarding the disposition of the trust corpus the agreement inter alia settles this dispute between son and son on one side and grandchild grandchild and the unborn heirs on the other side whether an agreement settling a dispute is effective for estate and gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party's claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated we have examined the agreement in the context of the state court decisions that address the issue presented we have concluded that the proposed agreement pertaining to the disposition of the trust corpus after spouse’s renunciation is a product of arm’s length negotiation and fairly reflects the relative merits of the claims made by the parties to the dispute we believe that the agreement provides an allocation of the trust assets that is within a range of reasonable settlements considering the state court decisions that address the issues that is the interests to be received by the parties both as to the nature of the interests and their economic value are consistent with the relative merit of the claims asserted by the parties as discussed above under the terms of the agreement a separate trust will be established for the benefit of grandchild and grandchild further dollar_figure will be distributed immediately within days after the issuance of a final court order to son and son and trust income will be payable to son and son during spouse’s life in view of our determination above regarding the bona fides of the issues presented and the agreement settling the controversy we conclude that son and son will not be treated as making a gift as a result of the proposed transaction we further conclude that the interests received by son and son as a result of spouse’s gift to the trust will qualify for the gift_tax annual exclusion under sec_2503 as gifts of present interests plr-118250-99 ruling_request sec_4 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2033 applies generally to property that is owned outright by the decedent and that may be passed by the decedent’s will to the beneficiaries of the probate_estate the section does not apply to property interests that are extinguished at death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death in this case spouse will relinquish all of her interests in trust as discussed above we have concluded that the agreement constitutes the settlement of a bona_fide controversy between son and son on the one hand and grandchild grandchild and the unborn heirs on the other regarding the disposition of the trust corpus the agreement was the product of arm’s length negotiation and reflects the merits of the parties’ claims son and son will possess no interest with respect to grandchildren’s trust accordingly based on the information submitted and representations made we conclude that no part of the value of the trust or the grandchildren’s trust will be included in spouse’s gross_estate for federal estate_tax purposes except for the amount if any owed to her estate as reimbursement for estate inheritance or income taxes under paragraphs a and b of the agreement further if either son or son predeceases spouse no part of the value of trust will be included in that son’s gross_estate for federal estate_tax purposes other than unpaid plr-118250-99 income and the amounts of trust corpus if any then due under paragraphs a and b of the agreement finally no part of the value of the grandchildren’s trust will be included in either son 1's or son 2's gross_estate for federal estate_tax purposes ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain determined under sec_1001 on the sale_or_exchange of property shall be recognized the character of the gain will depend on the nature of the asset sold sec_1222 provides that long-term_capital_gain is gain from the sale_or_exchange of a capital_asset held for more than one year sec_1221 provides that the term capital_asset means property held by the taxpayer excluding certain types of property not apparently at issue in this case revrul_72_243 1972_1_cb_233 holds that the proceeds received by the life_tenant of a testamentary_trust in consideration for the transfer of her entire_interest in the trust to the remainderman are to be treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 and that the life tenant’s basis attributable to his life interest at the time of the sale is considered to be zero pursuant to sec_1001 see sec_1_1001-1 and b and c of the income_tax regulations in diedrich v commissioner cited above the supreme court held that a donor who makes a gift of property on the condition that the donee pay the resulting gift_taxes realizes taxable_income to the extent that the gift_taxes paid_by the donee exceed the donor’s adjusted_basis in the property the situation here is similar to that in diedrich except that in this case as well as donor’s gift_taxes the donor’s income taxes and incremental estate and inheritance taxes will be paid_by the donees or on the donees’ behalf under the facts presented here the amount_realized by spouse under sec_1001 will be the fair_market_value of the property she will receive ie the sons’ promise to pay her taxes and the undertaking by the trust to pay on sons’ behalf any incremental estate and inheritance_tax liability because under sec_1001 spouse’s adjusted_basis in the property she is transferring ie her life tenancy is to be considered to be zero the gain from spouse’s plr-118250-99 disposition of the property will be equal to the amount_realized under sec_1001 the entire amount of gain will be recognized under revrul_72_243 and diedrich spouse’s gain from the transfer of her entire_interest in the trust to the remaindermen will be treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 we conclude that the current federal_income_tax imposed on spouse as a result of the proposed transaction will be calculated by treating the amount_of_the_gift and income taxes to be paid pursuant to paragraph a of the agreement net of any refunds of such taxes paid pursuant to paragraph a of the agreement plus the value of the undertaking by the trust to pay on sons’ behalf any incremental estate and inheritance_tax liability imposed on spouse’s estate as a result of the transaction pursuant to paragraph b of the agreement as gain from the sale of a capital_asset ruling_request sec_671 provides that where it is specified in subpart e of part i of subchapter_j of chapter that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual any remaining portion of the trust shall be subject_to subparts a through d sec_673 through specify the circumstances under which the grantor is regarded as the owner of a portion of a_trust sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted we conclude that the modification of trust pursuant to the application to modify trust made to the court will not cause spouse to be treated as the owner of any part of trust or the grandchildren’s trust under sec_671 though ruling requests and plr-118250-99 sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of sec_2611 and sec_2612 made by a transferor defined in sec_2652 to a skip_person defined in sec_2613 section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 if an addition is made after date to an irrevocable_trust that is excluded from chapter under sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non- chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non- chapter portion is deemed to be and the inclusion_ratio is zero the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 the regulation further provides that a constructive_addition under sec_26_2601-1 is treated as an addition sec_26_2601-1 and c provide rules for determining the pro_rata portion of a generation-skipping_transfer that is subject_to gst tax where a post-date addition is made to a_trust that was irrevocable on or before date sec_26_2601-1 discusses constructive additions to trusts sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as an addition to the trust the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter sec_26_2601-1 example considers a situation where a pre- trust provides that the trustee shall distribute the entire income from the trust annually to t's spouse s during s's life at s's death the remainder is to be distributed to t and s's grandchild gc s also possesses a general_power_of_appointment over one-half of the trust assets on date when the value of the trust corpus is dollar_figure s died without having exercised the general power of plr-118250-99 appointment the value of one-half of the trust corpus dollar_figure dollar_figure x is included in s's gross_estate under sec_2041 and is subject_to estate_tax under chapter because the value of one-half of the trust corpus is subject_to tax under chapter with respect to s's estate s is treated as the transferor of that property for purposes of chapter see sec_2652 for purposes of the generation-skipping_transfer_tax the lapse of s's power_of_appointment is treated as if dollar_figure dollar_figure x had been distributed to s and then transferred back to the trust thus s is considered to have added dollar_figure dollar_figure x to the trust at the date of s's death because this constructive_addition occurred after date percent of the corpus of the trust became subject_to chapter at s's death sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 under sec_26_2601-1 a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_2652 provides that the term transferor means in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which the individual is a transferor in this case as discussed above spouse by renouncing her right to receive distributions of trust income and corpus is making a gift that is subject_to the gift_tax under chapter of the code further by declining to accept trust income and corpus she is otherwise entitled to receive spouse is making a constructive_addition to the trust that is similar to the constructive_addition illustrated in sec_26_2601-1 example accordingly spouse is treated as making a constructive_addition to trust after date of an amount equal to value of the interests in trust relinquished by spouse thus the transfer will cause a portion of the trust to become subject_to chapter in accordance with the rules contained in sec_26_2601-1 spouse will become the transferor of that portion of the trust sec_2652 plr-118250-99 therefore based on the information submitted and representations made we conclude that as a result of spouse’s transfer by renunciation a pro_rata portion of trust and distributions from trust including the distribution establishing the grandchildren’s trust and terminations of interests in property held in the trust will be subject_to the provisions of chapter such pro_rata portion is determined in accordance with sec_26_2601-1 b and c spouse is treated as the transferor for gst tax purposes of such pro_rata portion under sec_2652 accordingly a pro_rata portion of the distribution to the grandchildren’s trust will constitute a direct_skip under sec_2611 the remaining pro_rata portion of trust and distributions and terminations with respect to trust will remain exempt from the provisions of chapter in accordance with sec_26_2601-1 i b this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes cc
